DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the 35 USC 102 rejection have been fully considered but they are not persuasive. 

Applicant asserts that there are no mentions or suggestions in Tu of any lateral boundaries defining an allowable area within which a portion of a planned path is allowed to be formed. 

The Examiner respectfully disagrees with this based on the learnings from Tu, looking at fig. 4 where the sensor data 401 is accounted for in generating a path based on the obtained drivable area. The drivable area is obtained from a vehicle outline that is defined in Tu [0143] in which case, a lateral boundary would be defined. As stated in Tu [0143] “In order for to drive the vehicle safely on a planned path, a certain distance must be maintained between the outer contour of the vehicle and the obstacle” keeping in mind that this also may include lane information See also Tu [0143] “the present application also performs a certain expansion swell of the vehicle's outline parameters during the collision detection to ensure that there is a certain safety distance between the real vehicle and the obstacle”. This describes the ability of the system in Tu to maintain a safety distance surrounding the vehicle. This would create a scenario that defines safe areas and unsafe areas on a road or lane, it would define the boundaries that are drivable by the vehicle which would include the lateral boundaries. See Tu [0082] where is states “obtaining environment perception information and vehicle positioning and navigation 
The vehicle outline and expansion swell as stated in Tu has four parameters defining the boundaries including the lateral boundaries to drive safely on a planned path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over PCT/CN2018/102811 in view of Zhang (US 10996679). For simplicity, the Examiner will refer to English Language Equivalent document USP 2020/0149906 (Tu et al)

Regarding claim 1, Tu teaches a method for path planning for an autonomous or semi-autonomous vehicle, the method comprising: obtaining a drivable area of a surrounding environment of the vehicle; (Tu [0082] “obtaining environment perception information and vehicle positioning and navigation information, where the environment perception information includes obstacle information, roadside information and lane line information, the vehicle positioning and navigation information includes vehicle pose and target route”.) generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path, and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle. (Tu [0083] “generating sub-paths according to the environment perception information and the vehicle positioning and navigation, to obtain candidate sub-paths that meet vehicle constraints”)
Tu does not specifically teach wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis and wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed.

However Zhang discloses a method wherein the step of generating a path generating a path within the drivable area for the time step t comprises: computing a cost function, wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis, (Tu [0143] “See Fig 4, in the process of the collision detection, the vehicle outline is simplified as a rectangle, and specific collision detection parameters mainly include three parameters: vehicle length, vehicle width, and rear suspension length h0. In order to drive the vehicle safely on a planned path, a certain distance must be maintained between the outer contour of the vehicle and the obstacle, he present application also performs a certain expansion swell of the vehicle's outline parameters during the collision detection to ensure that there is a certain safety distance between the real vehicle and the obstacle. Therefore, in the present application, the vehicle outline is represented by four parameters: len, width, h0 and swell. A schematic diagram of vehicle outline, sub-path and obstacle of the present application is shown in FIG. 4.”) and wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed. (Zhang [See Col. 7, lines 66 – Col. 8, line 3])

It would have been obvious for one of ordinary skill in the art to modify the path planning method as taught in Tu with the learnings of Zhang to achieve an optimized path generation with the efficiency as a focus point.


Regarding claim 2, Tu as modified by Zhang teaches a method wherein the step of generating a path generating a path within the drivable area for the time step t comprises: computing a cost function, wherein the cost function is a mathematical representation of the predefined set of characteristics for the path; (Zhang [ See Col. 2, line 67-Col.3 line 3 that describes the cost function]) computing the predefined set of constraints, wherein the predefined set of constraints further comprise at least one constraint based on a boundary of the drivable area and at least one constraint based on vehicle characteristics; (Zhang [See Col. 2, lines 37-45 that describes the possible constraints) solving an optimization problem based on the computed cost function and the computed predefined set of constraints; (Zhang [See Col. 3, lines 5-7]) forming the path based on the solved optimization problem. (Zhang [See Col5, lines 42-49])

Regarding claim 7, Tu as modified by Zhang teaches the method according to claim 6, further comprising: if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing the first predefined distance until the portion of the path can be formed within the allowable area. (Zhang [See Col. 8, lines 30-49 that describe the path planning phase])

Regarding claim 8, Tu as modified by Zhang teaches the method according to claim 5, wherein the two lateral boundaries have a longitudinal extension within a second predefined distance from at least one outer edge of the vehicle. (Tu [0143] “In order to drive the vehicle safely on a planned path, a certain distance must be maintained between the outer contour of the vehicle and the obstacle”.)

Regarding claim 9, Tu as modified by Zhang teaches the method according to claim 1, wherein the predefined set of characteristics comprise at least one of a path smoothness level, a distance to lane center, and a length of the path. (Tu [0161] “In the process of automatic driving, the path should be as smooth as possible under the premise of ensuring safety with no collision. Therefore, in order to ensure the transition between the two adjacent sub-paths is smoother, the present application adds a limit on the curvature change of the two adjacent sub-paths in the evaluation function, which ensures the final planned path is as smooth as possible”. See also [0169 [For a given section of cubic spline curve, the idea of bisection method can be used to approximately solve the shortest distance Pmin from the end of sub-path to this section of cubic spline curve. A specific algorithm flow is shown in FIG. 8. In FIG. 8, do is a set minimum distance threshold”.) 

Regarding claim 10, Tu as modified by Zhang teaches the method according to claim 1, wherein the predefined set of constraints further comprise at least one of a minimum turning radius of the vehicle, a length of the vehicle, a width of the vehicle, a height of the vehicle, a ground clearance of the vehicle, and at least one drivable area boundary. (Tu [0143] “In the present application, in the process of the collision detection, the vehicle outline is simplified as a rectangle, and specific collision detection parameters mainly include three parameters: vehicle length len, vehicle width width, and rear suspension length h0”.)

Regarding claim 11, Tu as modified by Zhang teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method according to claim 1. (Zhang, See Col. 18, lines 6-12)

Regarding claim 12, Tu as modified by Zhang teaches a control device for path planning for an autonomous or semi-autonomous vehicle, the method comprising: obtaining a drivable area of a surrounding environment of the vehicle; (Tu [0082] “obtaining environment perception information and vehicle positioning and navigation information, where the environment perception information includes obstacle information, roadside information and lane line information, the vehicle positioning and navigation information includes vehicle pose and target route”.) generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path, and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle. (Tu [0083] “generating sub-paths according to the environment perception information and the vehicle positioning and navigation, to obtain candidate sub-paths that meet vehicle constraints”)
Tu does not specifically teach wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis and wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed.

However Zhang discloses a method wherein the step of generating a path generating a path within the drivable area for the time step t comprises: computing a cost function, wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis, (Tu [0143] “See Fig 4, in the process of the collision detection, the vehicle outline is simplified as a rectangle, and specific collision detection parameters mainly include three parameters: vehicle length, vehicle width, and rear suspension length h0. In order to drive the vehicle safely on a planned path, a certain distance must be maintained between the outer contour of the vehicle and the obstacle, he present application also performs a certain expansion swell of the vehicle's outline parameters during the collision detection to ensure that there is a certain safety distance between the real vehicle and the obstacle. Therefore, in the present application, the vehicle outline is represented by four parameters: len, width, h0 and swell. A schematic diagram of vehicle outline, sub-path and obstacle of the present application is shown in FIG. 4.”) and wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed. (Zhang [See Col. 7, lines 66 – Col. 8, line 3])


Regarding claim 13, the claim is directed toward a control device that is configured to the method as claimed in claims 1-2. The cited portions of Tu as modified by Zhang used in rejection of claims 1-2 discloses the methods as performed by the claimed control device recited in claims 13. Therefore claims 13 are rejected under the same rational as claim 1-2.

Regarding claim 16, Tu as modified by Zhang teaches a vehicle comprising: a perception system (Zhang, see fig 1, item 110 that depicts a perception and planning system) comprising at least one sensor for monitoring a surrounding environment of the vehicle (Zhang, see fig 2, item 115 that depicts a sensor system) ; a control device according to claim 12. (Zhang, see fig 3B, item 306, Zhang, See Col. 3, lines 58-61)

Allowable subject matter

Claims 3 & 4 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 3, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca.

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the step of computing the predefined set of constraints comprises: computing a constraints matrix A and a constraints vector b; deriving the least one constraint based on the current pose of the vehicle; forming an augmented constraints matrix Aa and augmented constraints vector ba.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward path planning for autonomous and semi-autonomous vehicles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B
/SZE-HON KONG/Primary Examiner, Art Unit 3661